Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board, affirming decision of the Referee disqualifying claimant from receiving *977unemployment insurance benefits effective May 15, 1965, on the ground that he voluntarily left his employment without good cause. The claimant, a watchman, objected to his employer’s proposal that the 45-minute lunch period be eliminated, and that the employees eat on the job, thus reducing their work day. Claimant was suspended and then returned to work accepting the proposed lunch period, and agreeing to avoid further disagreements with his supervisor. On the following day, he received a letter from his supervisor which stated “ confine whatever you have to say, or write to me, to job information * * * I restored you to my department only on a probationary basis, and with the hope that you will seek employment elsewhere.” Approximately two weeks later, claimant resigned. The board held that, “ The absence of ordinary civilities or of a pleasant relationship did not constitute a good cause for a voluntary leaving of employment.” The board’s finding that the letter did not constitute good cause for leaving the employment, should be sustained. (Matter of Chawkin [Catherwood], 18 A D 2d 750; Matter of Jacobson [Catherwood], 20 A D 2d 733.) The present record merely presents a question of fact which is within the power of the board to determine (Labor Law, § 623; Matter of Gilmore [Catherwood], 25 A D 2d 462.) Decision affirmed, without coste. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.